Citation Nr: 1627536	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-49 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for a right foot disorder is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a bilateral foot disorder was denied by rating decision in December 2006.  The Veteran withdrew his appeal of the decision.

2.  Evidence received since the December 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disorder.

3.  The Veteran does not have a left foot disorder related to his military service or caused or aggravated by a service-connected disability.

4.  The evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied entitlement to service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  Evidence received since December 2006 to reopen the claim of entitlement to service connection for a bilateral foot disorder is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  A final decision cannot be reopened unless new and material evidence is presented.  VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a December 2006 rating decision, the RO denied service connection for pain in both feet.  The RO found the condition neither occurred in nor was caused by service.  The Veteran was notified of the rating decision in December 2006 and filed a notice of disagreement in December 2007.  However, in a June 2008 statement, the Veteran requested withdrawal of his claim on the issue of service connection for pain in both feet.  As the Veteran withdrew his appeal, the December 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed a new claim for entitlement to service connection for a bilateral foot disorder, secondary to his service-connected back disorder in June 2008.

The evidence of record at the time of the December 2006 rating decision included the Veteran's service treatment records and VA treatment records.  Evidence received into the record since the December 2006 RO denial includes new VA treatment records, statements from the Veteran, and statements from the Veteran's coworkers.

A December 2008 private treatment record reflects that there was a diagnosis of neuropathic pain of feet.  A January 2008 VA treatment record notes there was a diagnosis of osteoarthritis of the right foot.  A June 2008 private treatment record indicated the Veteran reported an increase in pain with swelling in the right foot.  The record noted that x-rays showed an old fracture and post traumatic arthritis in the foot, which the provider stated was the only explanation for the swelling.  The Veteran denied any known injury but he stated he may well have fractured the foot when he fractured his back.  He also described sharp, burning pain and needle-like sensation in his feet, right greater than left.  He stated that he had seen podiatry and was told that he had neuropathy due to his back.  The record indicated the Veteran had neuropathy of the feet, right greater than left, shown by electromyogram due to his back disorder.  There was also traumatic arthropathy in the right foot.  The record noted the Veteran "denies any injury to the foot unless it happened when [fractured] back.  It is certainly possible that he would not have noticed a foot [fracture] when he was bed-bound and had such a severe injury to his back." 

The June 2008 provider stated, "It is also my opinion that most of his problems are more likely than not due to his [service connected] back injury and that he most likely has another injury to his right foot which is documented by X-ray that should be [service-connected] separately."  

The Board has reviewed the evidence received since the December 2006 rating decision and finds that that new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a bilateral foot disorder.  Specifically, the June 2008 VA treatment record indicates the Veteran has neuropathy of both feet that is related to his service-connected back disorder.  Further, the June 2008 VA treatment record indicates the Veteran's right foot fracture may be related to service.  For purposes of reopening a claim, the credibility of the evidence is assumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claims.  Therefore, the claim for entitlement to service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection - Left Foot Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran has reported bilateral foot sciatic symptoms.  In the June 2009 rating decision, the RO granted service connection for sciatic involvement of the right and left lower extremities that was claimed as right foot pain, associated with thoracolumbar spondylisthesis, with spondylolysis and degenerative disease, and a 10 percent evaluation was assigned to each lower extremity.  Therefore, service connection is in effect for the neuropathic pain in his feet noted in his VA treatment records.

Other than the service-connected sciatic involvement of the right lower extremity, the Board finds that the evidence does not show that the Veteran has a left foot disorder that is related to service or a service-connected disability.

An April 2006 VA treatment record showed treatment for severe plantar fasciitis and chronic pain of the feet.  An August 2006 VA treatment record noted he had plantar fascial fibromatosis.  A December 2015 VA treatment record reflected that the Veteran's active problems included plantar fascial fibromatosis.  Therefore, the Veteran has had a left foot disorder during the appeal period.

However, the evidence does not show that the Veteran's left foot disorder is related to service.  The Veteran's service treatment records do not note any complaints or treatment relating to the left foot.  In an August 1982 report of medical history, the Veteran stated that he had fractured his right foot in 1978.  No complications, and no sequelae were noted.  An August 1982 enlistment examination report noted that the Veteran's feet were normal.  A March 1984 service treatment record indicated the Veteran reported slipping upon getting out of a truck three weeks previously, and landing on extended right lower extremity.  He complained of low back pain and pain from the upper thigh to the knee.  A March 1988 periodic examination report noted the Veteran's feet were normal.  The Veteran's service treatment records do not include a discharge examination report.  

Following service, an April 2000 VA treatment record indicated the Veteran had plantar fasciitis of the left foot.  An October 2000 VA treatment record noted the Veteran had plantar fasciitis of the left heel.

There is no competent evidence of record linking the Veteran's plantar fasciitis of the left foot with service or a service-connected disability.  The Veteran has asserted that he has a left foot disability that is related to his service-connected low back disability.  Although a lay person may be competent to report the etiology of a disability, plantar fasciitis is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not show any complaints or treatment relating to the left foot.  The first evidence of a diagnosis of a left foot disorder is many years after the Veteran's discharge from service.  The Veteran has not stated that he had symptoms of a left foot disorder since service.  There is no competent evidence linking the Veteran's left foot plantar fasciitis to service or a service-connected disability.  Service connection is already in effect for sciatic involvement of the left lower extremity, secondary to the Veteran's service-connected thoracolumbar spondylolisthesis, with spondylolysis and degenerative disease.  Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder, other than sciatic involvement.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a). 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Service connection is in effect for thoracolumbar spondylolisthesis, with spondylolysis and degenerative disease, rated as 60 percent disabling; major depressive disorder, rated as 30 percent disabling; residuals of right hip arthroplasty with scar, rated as 100 percent disabling from June 16, 2008, and as 30 percent disabling from July 1, 2009; hypertension, rated as 10 percent disabling; pyloric ulcer with bile reflux, rated as 10 percent disabling; posttraumatic degenerative disk disease, rated as 10 percent disabling; sciatic involvement, right lower extremity, rated as 10 percent disabling, removal of foreign body from left eye with residual photophobia and scar, rated as noncompensable, and sciatic involvement left lower extremity, rated as noncompensable.  The combined disability rating was 70 percent from July 2, 1992, 100 percent from June 16, 2008, and 90 percent from July 1, 2009.  Thus, the schedular criteria for consideration of a TDIU are met.  

The evidence indicates that the Veteran most recently worked as a pastor.  In a June 2008 claim, the Veteran indicated he had worked as a pastor 40 hours a week from August 1995 to September 2008.  He reported having lost over one year of time due to illness.  The Veteran indicated he had completed three years of college.  He stated he was filing a claim because his low back and leg pain had worsened to the point that he could not do his job.

The June 2008 provider opined, 

I believe that with the above documented problems that patient will find it almost impossible to find and maintain any employment.  He is unable to sit, stand or walk for any length of time which will make it impossible to even do clerical types of jobs.  It is also my opinion that most of his problems are more likely than not due to his [service-connected] back injury.  

The Board finds the June 2008 provider's opinion regarding the effect of the Veteran's disabilities on his ability to work is probative evidence to the issue at hand.

In an August 2008 statement, N.S., a coworker of the Veteran stated that he saw the Veteran in pain, struggling to get up and down.  He stated he had noticed a great decline in him physically over the last few years.  N.S. stated the Veteran had been experiencing joint pain, back pain, and pain in his neck and shoulders.  In another August 2008 statement, P.M., a coworker, stated that the Veteran's declining health had prohibited him from being able to visit people within the church or be very involved in anything other than regular services.  P.M. stated he could not remember the last time the Veteran was able to be in the church office on a daily basis.

In an August 2008 statement, D.D., the Veteran's secretary stated that the Veteran came into the office less and less because of the pain he was experiencing pain in his back, neck, feet, and hips.  She stated she noticed he had difficulty kneeling.

In a February 2009 statement, the Veteran stated that he resigned the position of pastor in November 2008.  He stated that he was not able to do the job due to pain that kept him from being able to stand, sit, walk and drive/ride.  

A March 2009 VA mental examination report noted that the Veteran's mental disorder symptoms were transient or mild, and experienced decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The report also noted the Veteran stated he was working on his master's degree.  

A June 2009 VA examination report reflects that the Veteran retired in December 2008 due to neck, back, and hip problems.  The Veteran reported that he had to stop working in December 2008 because of difficulty standing to deliver sermons and difficulty with mobility in order to make home/Hospital visits.

In an opinion received in December 2010, C.F., a VA nurse stated that the Veteran 

is not qualified for employability at this time due to bilateral hip replacements, fibromyalgia, chronic depression, shoulder pain, esophageal reflux, arthritis and hypertension.  His current health status makes employment unrealistic due to intensive medical treatment and severe physical limitations and chronic depression.  

The Board finds this December 2010 opinion of limited probative value as it included the Veteran's nonservice-connected disabilities of fibromyalgia and shoulder pain.

The probative evidence of record indicates the Veteran is unable to perform physical or sedentary work due to his service-connected disabilities.  The June 2008 provider opined that the Veteran was unable to sit, stand, or walk for any length of time which made it impossible to even do clerical types of jobs.   The June 2009 VA examination report noted the Veteran reported difficulty standing to delivery sermons and mobility to make visits.  The medical evidence is consistent with the other evidence of record, including lay statements from the Veteran and his coworkers regarding his inability to complete tasks related to his employment. 

When considering the functional effects of his service-connected disabilities in the aggregate, the Board finds the Veteran is not capable of obtaining and maintaining substantially gainful employment consistent with his education and experience.  Therefore, the Board finds that TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot disorder is reopened.

Service connection for a left foot disorder is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board finds the reopened issue of entitlement to service connection for a right foot disorder must be remanded.  In an August 1982 Report of Medical History, the Veteran stated that he had fractured his right foot in 1978.  No complications, and no sequelae were noted.  The clinical examination at that time found no abnormalities of the right foot. A May 1991 service treatment record indicated that the Veteran had pain radiating down to the right leg and the outer side of the leg was getting numb, as well as the lateral aspect of the right foot.  The January 2008 VA treatment record indicates there was a diagnosis of osteoarthritis of the right foot.  The June 2008 VA treatment record indicated that the Veteran "most likely has another injury to his right foot which is documented by X-ray that should be [service-connected] separately."  As the evidence shows the Veteran had a right foot fracture prior to service, had symptoms relating to his right foot in service, and the VA treatment record indicates the Veteran may have a right foot disorder that is related to service, the Board finds that a VA examination is necessary to fully address the etiology of the Veteran's right foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an examination to determine whether the Veteran has a right foot disorder that was caused or aggravated by his military service or to a service-connected disorder.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specific in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a)  Whether any currently or previously diagnosed right foot disorder, to include osteoarthritis, is related to the Veteran's active duty service.  State the specific evidence upon which any finding is based.

(b)  Whether any residuals of a right foot fracture, noted in the August 1982 Report of Medical History, were aggravated by active service.  State the specific evidence upon which any finding is based.  

(c)  Whether any currently or previously diagnosed right foot disorder, to include osteoarthritis, was caused by the Veteran's service-connected back disorder.  State the specific evidence upon which any finding is based.

(d)  Whether any currently or previously diagnosed right foot disorder, to include osteoarthritis, was aggravated by the Veteran's service-connected back disorder.  State the specific evidence upon which any finding is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


